
	

113 S1097 IS: Protect America’s Cities from Government Blacklist Act of 2013
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1097
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit a Federal agency from establishing or
		  implementing a policy that discourages or prohibits the selection of a resort
		  or vacation destination as the location for a conference or event, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect America’s Cities from
			 Government Blacklist Act of 2013.
		2.Limitation on
			 certain travel and conferences policies of agencies of the United
			 StatesAn agency of the
			 Government of the United States may not establish or implement a policy that
			 discourages or prohibits the selection of a location for travel, an event, a
			 meeting, or a conference because the location is perceived to be a resort or
			 vacation destination.
		
